DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed March 1, 2021.

Status of Claims
1.	Claims 1-5, 7-11, 13-14 and 16-18 are pending and currently under consideration for patentability.  Claims 6, 12 and 15 are cancelled as of the March 1, 2021 claim amendment.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-5, 7-11, 13-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendments change the scope of the claim to overcome the rejections of the most recent Office action; however, these amendments necessitated an updated search which resulted in the Wan et al. (US PGPUB 2017/0173312) reference, which is hereby relied upon by examiner as the primary reference in the new ground of rejection, presented below.  Ayala remains in the present rejection as a secondary reference for disclosing and providing motivation for the plurality of indicia being viewable from the proximal end of the guidewire.  Whitmore, III (US PGPUB 2001/0053936) is introduced as a secondary reference in the present rejection for disclosing and providing motivation for drainage openings through the walls of a ureteral stent.

Claim Objections
3.	Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 and 9 recite the limitation “…and indicia on a proximal end…” in lines 2-3 and lines 5-6, respectively; however, both claims 1 and 9 provide antecedent basis for “a proximal end” prior to the the proximal end-- or --said proximal end--.
Claim 9 recites “wherein the stents are elongated, relatively flexible, and tubular member having…” in lines 2-3, and appears to include grammatical errors. For the purpose of examination, this limitation will be interpreted as --wherein the stents are elongated, relatively flexible, and include a tubular member having…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the distal end is posited in the kidney" in lines 7-8.  There is insufficient antecedent basis for “the kidney” in the claim.
The term "about 2 centimeters" in claim 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, for the purposes of examination, the examiner will interpret the band to have a +/- 1 cm degree of error.

In lines 5-9 of claim 9 the limitation “to facilitate the placement of a stent member having a size the stent member into the patient, wherein the indicia indicate a specific stent from the plurality of stents; the stent member receives the guidewire” is unclearly written and requires amending for clarity. For the purpose of examination, this claim limitation will be interpreted as --to facilitate the placement of a stent member into a patient, wherein the stent member has a specific stent size, wherein the indicia indicates the specific stent size from the plurality of stents; and the stent member receives the guidewire--.
Claim 17 recites the limitation "the physician" in line 1.  There is insufficient antecedent basis for “the patient” in the claim.
Claims 3-8, 10 and 11 are rejected for being dependent upon rejected base claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

5.	Claims 1-8 arerejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In lines 5-8, claim 1 recites “the indicia is visually seen by an unaided eye” and “wherein the distal end is posited in the kidney” which are each interpreted as configured to be visually seen by an unaided eye-- and --wherein the distal end is configured to be posited in a kidney of the patient--.
	Claims 2-8 are rejected for depending from rejected base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 13-14 and 16-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (US PGPUB 2017/0173312).

7.	With regard to claim 13, Wan discloses method (Fig. 8C) for inserting a ureteral stent (800) into a ureter (802) in a patient (abstract; Figs. 8A, 8B) comprising: introducing into the ureter (802) a guidewire (872) having indicia (plurality of market structures, 876) at the distal end (874) of the guidewire (872) into the patient ([0069]; step 877 of Fig. 8C), wherein the indicia (876) correlated with the height of a patient ([0068]; ureter length known to ne correlated to gender, height, and position of the kidneys), examining the indicia (876) with respect to the patient (steps 881 and 883 of Fig. 8C), selecting a stent (800) from a plurality of varying sized stents based on the amount of guidewire (872) introduced 

8	With regard to claim 14, Wan discloses the guidewire (872) is introduced into the ureter (802) of the patient and placed at a desired location between a bladder (818) and a kidney (816; step 879 of Fig. 8C).

9.	With regard to claim 16, Wan discloses the step of removing the guidewire (872) from the patient (final sentence of [0071]).

10.	With regard to claim 17, Wan discloses that the physician inspects the guidewire (872) after introduction into the patient (steps 881 and 883 of Fig. 8C) so to determine the desired length of stent (800; [0011]; [0069-0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ayala et al. (US PGPUB 2015/0011834).

12.	With regard to claims 1 and 7, Wan discloses a ureteral guidewire (872) for receiving a stent member (800) for a patient having a height (abstract; Figs. 8A, 8B, 8C; [0011]), comprising a proximal end (not shown, cut away), a distal end (874), and indicia (876) on at least the distal end (874; Fig. 8B) to facilitate the selection of the stent member (800) from a plurality of stents (steps 883 and 885 of Fig. 8C), wherein the stent member (800) receives the guidewire (872) and the indicia (876) is configured to be visually seen by a physician (via known visualization techniques; [0069]) when the guidewire (872) is in the patient (Figs. 8A. 8B;), wherein the indicia correlates with a plurality of size of the stent member ([0070-0071], wherein the distal end (874) is posited in the kidney (816) and the proximal end (not shown, cut away) is visible (fully capable of being viewed by multiple known visualization means).
	While Wan clearly discloses that the guidewire (872) has a plurality of indicia (876) along its body, having a known length between each of the indicia ([0011]), for aiding a physician to visualize (via known visualization techniques; [0069]) the indicia (876) and selecting a particular sized stent (800) based upon the indicia that is visualized ([0070-0071]), Wan fails to explicitly disclose that the indicia are on the proximal end of the guidewire, and that the indicia are configured to be visually seen by an unaided eye when the guidewire is in the patient.
	However, Ayala discloses a system and method for introducing multiple medical devices (abstract; Figs. 44, 45A, 45B), wherein a guidewire (wire guide, 11) for receiving a dilator catheter (88; 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of spaced indicia disclosed by Wan to be included along the proximal end of guidewire to be visually seen by an unaided eye during the procedure, similar to that disclosed by Ayala, in order to allow for the physician to utilize visually distinctive indicia that are readily viewable during the procedure, as suggested by Ayala in paragraphs [0016] and [0112].  

13.	With regard to claims 2 and 3, while Wan discloses that the plurality of indicia (876) include multiple bands (Figs. 8A, 8B) along the proximal end (as modified by Ayala, above), and Ayala discloses that the plurality of indicia (134) at the proximal end of the guidewire (11) are comprised of bands (150) that are greater than 1 cm (5 cm bands; [0140]; Fig. 50), Wan and Ayala fail to explicitly disclose that the multiple bands are about 2 cm.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the multiple bands of indicia disclosed by Wan in view of Ayala to be about 2 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, one having ordinary skill in the art would recognize that the width of the bands of indicia has a direct effect on a clinician’s ability to view the indicia, as well as a physician’s ability to accurately determine the correct stent size based upon the indicia band being read - if the band is too small, it may be tough to for the physician to view; and if the band is too thick, it may not give an accurate enough depiction of which stent size would be best for the patient.

With regard to claim 4, Wan discloses a guidewire (872), and guidewires are well-known in the art to be formed of metallic wire.
	Further, Ayala discloses that the guidewire (11) is a metallic wire ([0119]; i.e. nitinol).

15.	With regard to claims 5 and 8, Wan fails to explicitly disclose that the indicia includes multiple colors.
	However, Ayala discloses that the plurality of indicia (134) of the guidewire (11) includes multiple colors (yellow, orange, red; [0112]; [0026]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of indicia disclosed by Wan to include multiple colors, similar to that disclosed by Ayala, in order to provide a more discerning indication between the different bands of indicia, as suggested by Ayala in paragraph [0112]; allowing a physician to more readily determine which size stent is necessary by color-code.

16.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ayala in view of Whitmore, III (US PGPUB 2001/0053936).

17.	With regard to claim 9, Wan discloses a guidewire (872) and stent (800) system (abstract; [0011]; Figs. 8A, 8B, 8C), comprising a. a plurality of stents (800) of varying sizes ([0071]), wherein the stents (800) are elongated, relatively flexible (fully capable of flexing), and include a tubular member (elongated member, 704); and b. a guidewire (872) having a proximal end (cut away, not shown), a distal end (874), and indicia on at least the distal end (874; Fig. 8B) to facilitate the placement of a specific sized stent member (800) from a plurality of stents (steps 883 and 885 of Fig. 8C), wherein the stent member (800) receives the guidewire (872; [0011]; [0069-0072]). 
	While Wan clearly discloses that the guidewire (872) has a plurality of indicia (876) along its body, having a known length between each of the indicia ([0011]), for aiding a physician to visualize 
	However, Ayala discloses a system and method for introducing multiple medical devices (abstract; Figs. 44, 45A, 45B), wherein a guidewire (wire guide, 11) for receiving a dilator catheter (88; [0005-0006]; [0009]; [0011]; [0025]) for a patient, comprising a proximal end (proximal portion, 59), a distal end (distal tip, 25) and indicia (series of indicia, 134) on the proximal end (59) to permit the proximal end to facilitate accurate placement of a the dilator catheter member (88) at the treatment site ([0142]), and the indicia are visually seen by an unaided eye ([0016]; [0112]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of spaced indicia disclosed by Wan to be included along the proximal end of guidewire to be visually seen by the physician during the procedure, similar to that disclosed by Ayala, in order to allow for the physician to utilize visually distinctive indicia that are readily viewable during the procedure, as suggested by Ayala in paragraphs [0016] and [0112].
However, Wan and Ayala silent in regard to the tubular member of the stent having at least one drainage opening extending through a wall thereof.
	Whitmore discloses a ureteral stent (200; abstract; Figs. 2a, 2b) that includes an elongated tubular portion (205), is relatively flexible ([0040-0042]), and has at least one drainage opening (plurality of openings, 207) extending through a wall thereof ([0038]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stent disclosed by Wan in view of Ayala to include at least one drainage opening extending through its walls, similar to that disclosed by Whitmore, in order to increase drainage of urine through the stent and into the bladder, as suggested by Whitmore in paragraph [0038].

With regard to claims 10 and 11, Wan discloses that the plurality of indicia (876) include multiple bands (Figs. 8A, 8B) along the proximal end (as modified by Ayala, above), and Ayala discloses that the plurality of indicia (134) at the proximal end of the guidewire (11) are comprised of bands (150) that are greater than 2 cm (5 cm bands; [0140]; Fig. 50).
	Additionally, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the multiple bands of indicia disclosed by Wan in view of Ayala to be greater than 2 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art would recognize that the width of the bands of indicia has a direct effect on a clinician’s ability to view the indicia, as well as a physician’s ability to accurately determine the correct stent size based upon the indicia band being read - if the band is too small, it may be tough to for the physician to view; and if the band is too thick, it may not give an accurate enough depiction of which stent size would be best for the patient.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781